Citation Nr: 1722139	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  16-61 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to a higher initial disability rating for lumbosacral strain, currently evaluated as 20 percent disabling.

2.  Entitlement to a higher initial disability rating for peripheral neuropathy of the right lower extremity, currently evaluated as 10 percent disabling.

3.  Entitlement to a higher initial disability rating for peripheral neuropathy of the left lower extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to a disability rating in excess of 20 percent for residuals of status-post hemorrhoid surgery.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1959 to January 1961.

These matters come to the Board of Veterans' Appeals (Board) on appeal from decisions of VA's Appeals Management Office (AMO) and the RO in July 2014 and in January 2015 that, in pertinent part, granted service connection for lumbosacral strain evaluated as 20 percent disabling effective February 13, 2003; granted service connection for peripheral neuropathy of the right lower extremity and of the left lower extremity-each evaluated as 10 percent disabling effective February 13, 2003; denied a disability rating in excess of 20 percent for service-connected residuals of status-post hemorrhoid surgery; and denied a TDIU.  The Veteran timely appealed.  These are the only issues that have been perfected on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.



REMAND

In January 2017, the Veteran submitted additional lay evidence and medical evidence, and requested the issuance of a supplemental statement of the case pertaining to the issues on appeal.  In this regard, the Veteran specifically declined to waive initial consideration of the additional evidence by the RO or AMO. 

Under the provisions of 38 C.F.R. § 20.1304, evidence received at the Board must be returned to the RO or AMO for initial consideration, unless the Veteran waives his right to have the evidence initially considered by the RO or AMO. 38 C.F.R. § 20.1304 (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Complete any additional development deemed appropriate, and then readjudicate the claims on appeal for higher initial ratings for lumbosacral strain and for peripheral neuropathy of each lower extremity; and for an increased rating for service-connected status-post hemorrhoid surgery, and for a TDIU.  The re-adjudication should include consideration of the lay evidence and medical evidence submitted directly to the Board in January 2017, and any additional medical records associated with the Veteran's claims file. 

2.  If the benefits sought are not fully granted, furnish a supplemental statement of the case, before the appeal is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMO.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




